DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 8/2/21 arguments vis-à-vis the 35 U.S.C. 112(b)/2nd par. rejection of claim 6, simply stating that the rejection was addressed by the 8/2/21 claim amendments, have been fully considered and are persuasive in view of said amendments.  The rejection is withdrawn.
Applicant's 8/2/21 arguments vis-à-vis the rejection of claim 1 et seq. under 35 U.S.C. 102(a)(1) over Ruud et al., US 2008/0134895 (published 6/12/08) (“’895”), stating in pertinent part that ‘895’s ceramic material does not have aq. sorbent solution in its pores as claimed since ‘895’s method of manufacturing its ceramic material evaporates volatile components (e.g. water) from its precursor solution (Remarks at pp. 10-11), have been fully considered but are not persuasive.  As mentioned in the rejection, ‘895’s ceramic material’s pores at least temporarily comprise/retain aq. sorbent solution.  Applicant’s argument, which is understood to be an assertion that a mere intermediate product cannot anticipate a claimed composition, was expressly rejected by the CCPA in In re Mullin, 481 F.2d 1333, 1335 (CCPA 1973), which stated that “Appellants concede that claims 1-3 read upon the intermediate coating of [the] Haigis [prior art reference] that is to be sintered rather than thermoset[, but argue] that this intermediate [prior art] structure constitutes an “accidental” and “unwitting” duplication of their invention which has no recognized utility other than as an intermediate… [and thus] cannot be used as a reference against their claims.  We disagree.”  The CCPA went on to state that “The question of whether or not a reference can be regarded as prior art that describes a composition or structure as being an intermediate has been resolved in this court adverse to appellants’ position.”  Mullin, 481 F.2d at citing In re Herbert, 461 F.2d 1390 (CCPA 1972).  Thus, ‘895 indeed anticipates, regardless of whether its cited composition is regarded as an intermediate or final product.  Said rejections, adjusted as necessitated by applicant’s 8/2/21 amendments, are re-asserted as proper.
Applicant's 8/2/21 arguments vis-à-vis the rejections of claims 36-37 under 35 U.S.C. 102(a)(1) over ‘895, stating in pertinent part that claim 36’s “a three-dimensional printed structure” recitation “has been interpreted as a product-by-process limitation” in error because “claim 36 does not include any process steps… [but rather only] structural features” (Remarks at p. 12; emphasis applicant’s), have been fully considered but are not persuasive.  Firstly, §5 of the 4/14/21 Office Action states only that claim 36’s recitation “printed” has been treated as an embedded product-by-process limitation, not the entire “a three-dimensional printed structure” recitation as applicant argues.  To the extent that applicant cites to inherent features/attributes associated with the claimed “a three-dimensional printed structure” recitation, i.e. “features having a defined average diameter” per par. 139 of the specification-as-filed (Remarks at p. 12), note that a) such features are not claimed (MPEP 2145 VI), although b) an otherwise-anticipating prior art structure (i.e. as a single structure or multiple particles) would nevertheless necessarily have an average diameter regardless of its method of manufacture (e.g. water droplets, be they naturally produced as rain or artificially produced from a faucet or garden sprinkler, would necessarily have an average diameter regardless of how they were made).  Applicant’s argument that the asserted product-by-process limitation should be accorded patentable weight because it is “indicative of distinct structural characteristics in the claimed product” (Remarks at p. 13) again misses the mark because applicant has misunderstood what exactly was regarded as the embedded product-by-process limitation (“printed” per §5 of the 4/14/21 Office Action, not “a three-dimensional printed structure” as applicant’s arguments assert); “printed” does not connote 
Applicant's 8/2/21 arguments vis-à-vis rejections under 35 U.S.C. 103 over ‘895, simply stating that the rejections should be withdrawn for the same deficiencies/reasons asserted (but rebutted) vis-à-vis claim 1, have been fully considered but are not persuasive since applicant’s arguments vis-à-vis claim 1 have been rebutted as detailed above.  Said rejections, adjusted as necessitated by applicant’s 8/2/21 amendments, are re-asserted as proper.
Applicant’s 8/2/21 arguments vis-à-vis the appropriate effective filing date, i.e. that certain paragraphs and Figures of the 6/23/17 US Prov’l Appl’n # 62/524,329 provide support for the subject matter at issue in §4 of the 4/14/21 Office Action, have been fully considered but are not persuasive.  No such enablement support vis-à-vis 35 U.S.C. 112(a)/1st par. for independent claims 1, 36, and now also 8’s limitation “a ceramic material having an open cell structure with a plurality of pores, wherein the pores connect through the ceramic material from one side of the ceramic material to an opposite side of the ceramic material” (emphasis Examiner’s) was found in the cited portions of the ‘329 US Prov’l Appl’n or elsewhere therein.  As such, the applied effective filing date of 6/22/18 (that of the parent application PCT/US2018/039113) remains proper.

Election/Restrictions
Newly submitted claims 48-60 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1’s ceramic material may be made by materially different methods than claim 48’s, such as by forming the porous ceramic e.g. metal alkoxide or carbonate) in a gas-saturated aq. mixture (the thermal treatment would thus not only form the ceramic metal oxide but also desorb the gas from the aq. mother liquor, thus forming claim 1’s porous open cell structure and positioning aq. solution in the ceramic material’s pores).  MPEP 806.05(f).  Since applicant has received an action on the merits for the originally presented invention, the originally presented invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48-60 are withdrawn from consideration as being directed to a non-elected invention.1  See 37 CFR 1.142(b) and MPEP § 821.03.  Since applicant could have presented claims 48-60 in the original claim set or via preliminary amendment, but did not do so, claims 48-60 are constructively considered to be withdrawn without traverse.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a)/1st par., save for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed Appl’n # 62/534,329 fails to provide adequate support or enablement vis-a-vis 35 U.S.C. 112(a)/1st par. for one or more claims of this application.  Specifically, the ‘329 application does not provide sufficient enablement support vis-à-vis 35 U.S.C. 112(a)/1st par. for claims 1 and 36’s limitation “a ceramic material having… of the ceramic material[.]”  As such, the effective filing date of the claims is 6/22/18, i.e. that of the parent application PCT/US2018/039113, which provides sufficient enablement support vis-à-vis 35 U.S.C. 112(a)/1st par.

Claim Interpretation
Claim 1’s intended-use recitation “for absorbing carbon dioxide” has not been given patentable weight, as intended-use language -even within the body of a claim- raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  Note: absent structural differences between a claim and a prior art material or article, a recitation of the claimed material or article’s intended use cannot alone patentably distinguish the claimed invention from the prior art.  See MPEP 2114 I-II, citing, e.g., Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987).  See also In re Zierden, 411 F.2d 1325, 1328 (CCPA 1969) (stating that “a mere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable”).  Thus, if the prior art structure is capable of performing the intended use, as ‘895’s aq. sorbent solution is, it meets the claim.  See MPEP 2111.02 II, citing In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (citing, inter alia, In re Zierden).
Claims 36 and 40 are being treated as having an embedded product-by-process limitation (“printed” and “by additive manufacturing”, respectively), as they merely recite overall processes by which the claim’s three-dimensional structure is produced, without supplying any positive steps regarding the production process thereof.  Thus, if the prior art discloses/teaches the claimed three-dimensional structure, the claim is met.  See MPEP 2113 ("The patentability of a product does not depend on its method of production.") (internal citations omitted)  Additionally and/or alternatively, should the prior art disclose/teach providing the claim’s three-dimensional structure, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to produce said three-dimensional structure by any method and/or in any form known in the art, such as that claimed (i.e. by “print[ing]” said structure and/or forming it “by additive manufacturing”).  MPEP 2113 and 2143 E.

Allowable Subject Matter
Claims 8 and 41-47 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of claim 8, the most pertinent prior art of record appears to be ‘895, whose teachings and suggestions are detailed below and/or in the 4/14/21 Office Action.  ‘895 does not, however, teach or suggest employing as its aq. sorbent/precursor solution ~20 wt% aq. Na2CO3 as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d)/4th par. for failing to further limit the subject matter of the claim from which it depends.  While the claim’s embedded product-by-process limitation has not been accorded patentable weight, even if it had been, the claim’s “wherein the predefined features are comprised of the ceramic material having the open cell structure with the plurality of pores” was already recited in claim 36, from which claim 40 depends, and/or would reasonably be considered to be inherent to claim 36’s porous ceramic structure since claim 40 does not set forth any additional structural limitations to claim 36’s structure.  As such, claim 40 is rejected under 35 U.S.C. 112(d)/4th par. for not further limiting its base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9, 36-37, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruud et al., US 2008/0134895 (published 6/12/08) (“’895”).  Regarding claims 1 and 36, ‘895 discloses a ceramic material (see ‘895 at, e.g., par. 57: oxided porous stainless steel) see id. at, e.g., par. 16: “plurality of pores… allow mass transport from a first surface 18 of the membrane structure to a second surface 19 of the membrane structure”; Fig. 1), wherein the pores (at least temporarily) comprise an aq. sorbent solution (see id. at, e.g., par. 57: aq. precursor solution)2; at least some of said solution is retained in the pores (e.g. by capillary action) during/after the “liquid phase infiltration” thereof into the ceramic material’s pores.  See id. at, e.g., par. 32 and 57.  The ceramic material is a 3D structure (necessarily having a geometric shape) having at least one dimension (i.e. thickness) of ~50 µm to ~10 mm.  See id. at, e.g., par. 34; clms. 1 and 20-21; Fig. 1.  Notwithstanding the non-accordance of patentable weight to claim 1’s intended-use recitation, it is noted that ‘895’s aq. sorbent solution meets the claim’s intended-use recitation since the solution is capable of absorbing CO2 as at least some CO2 is reasonably expected to dissolve/be absorbed therein, even under the solution’s otherwise-acidic pH conditions (pH of 0.4 due to HCl being dissolved therein, see ‘895 at par. 57): as an analogy, cola commonly comprises phosphoric acid and carbonated water, i.e. CO2(aq)/H2CO3(aq).
Regarding claims 3-4, 9, and 39, ‘895’s porous ceramic material’s avg. pore size (this being understood to be synonymous with the avg. diameter thereof) is 0.2 µm (i.e. 200 nm).  See id. at par. 57.  As such, ‘895’s porous ceramic material is considered to be nanoporous having nanostructural support for its aq. precursor/sorbent solution.
Regarding claim 5, since ‘895 anticipates claim 1 (from which claim 5 depends), claim 5’s density property is reasonably expected to be met/present- it would not be reasonable to citing, e.g., In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977), and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Additionally and/or alternatively, the claimed density is reasonably expected to be met/present since ‘895 discloses that its ceramic material has a porosity volume fraction of ~20-70%, which is understood to mean that the ceramic material’s pores take up ~20-70% of the total volume (i.e. ~20-70% of the volume that would comprise mass in a corresponding non-porous ceramic material is absent/devoid of mass due to the pores occupying that percentage of volume; ‘895’s porous ceramic material thus would possess ~30-80 mass% of the corresponding non-porous ceramic material, which translates to ‘895’s porous ceramic material being ~30-80% of the density of the corresponding non-porous ceramic material since the overall volume would be unchanged).  As ‘895’s range overlaps the entirety of and is not significantly larger/wider than that claimed, ‘895 is deemed to disclose the claimed range with “sufficient specificity” to anticipate the claimed range.  See MPEP 2131.03 II, citing ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 1345 (Fed. Cir. 2012) (cited in MPEP 2131.03 II) (holding that a prior art range of ≤150 ppm anticipated a claimed range of <50 ppm, esp. in the absence of evidence of criticality or of a difference across the claimed range).  No such evidence was found in the application-as-filed.
Regarding claim 7, ‘895’s aq. precursor/sorbent solution comprises HCl(aq) and, as such, is ionic.  See id.
Regarding claim 37, ‘895’s ceramic material is considered to be a filtration medium since it separates CO2 from other gases.  See id. at, e.g., par. 33.
Regarding claim 40, since the claim is rejected under 35 U.S.C. 112(d)/4th par. for not further limiting claim 36 as detailed above, ‘895’s above-detailed disclosures vis-à-vis claim 36 (including, but not limited to, ‘895’s disclosures vis-à-vis the claimed open cell structure with a plurality of pores) are considered to be sufficient to meet/satisfy claim 40 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 2, 6, and 38 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘895.  Regarding claims 2 and 38, ‘895 teaches the appropriateness of employing yttria-stabilized zirconia (Y2O3-doped ZrO2 as claimed) as its ceramic material.  See ‘895 at, e.g., par. 24.  Although ‘895 does not teach a specific example employing a ceramic material comprising yttria-stabilized zirconia, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, either i) instead of, or ii) in See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.
Regarding claim 6, ‘895 teaches that its ceramic material’s structure may be of any shape or size “depending on the apparatus [in which it is employed’s] design”, and having at least one dimension (i.e. thickness, which can be viewed as a diameter depending on one’s perspective) of ~50 µm to ~10 mm.  See id. at, e.g., par. 34 and 36; clms. 1 and 20-21; Fig. 1.  In view of the foregoing, ‘895 is regarded as meeting the claimed shape, and its dimensional teaching overlaps and thus renders prima facie obvious the claimed range.  MPEP 2144.05.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter ‘895’s ceramic material to a shape and dimensional size as desired, such as that claimed- changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IVA-B, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 20, 2021

Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 10 and 25, previously withdrawn from consideration per 37 CFR 1.142(b) with traverse as detailed in the 4/14/21 Office Action, remain so withdrawn with traverse, notwithstanding the fact that new claims 48-60 have been held herein to be withdrawn without traverse as detailed above.
        2 Note that nomenclature differences, without more, do not amount to a patentable distinction.  See, e.g., In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”), Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”), and Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (similar statement).